DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8, 11, and 15 objected to because of the following informalities: 
In claim 8, line 2, “the remote controller main body” should read “a remote controller main body”.  
In claim 11, lines 1-2, “the remote controller mounted state” should read “a remote controller mounted state”.
In claim 15, line 2, “the remote controller main body” should read “a remote controller main body”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (US Publication No. 2009/0303670).
Regarding claim 1, Enomoto discloses a toilet remote controller (toilet remote controller apparatus 21) comprising: 
an operation unit (Figure 10, switches 25) for operating a toilet device (see Paragraph [0199]); 
a case (Figure 10, main body 22) forming a storage space (between top plate 49 and back surface plate 47 of 22) configured to store an electrical component (Figures 10 and 22-24, main body 22 storing support counter 50, “control substrate” (see Paragraph [0225]), display 26, and switches 28 and 30 between top plate 49 and back surface plate 47 of 22); and 
a cover panel (Figure 10, cover 23) provided at a position corresponding to the operation unit (Figure 23 and Paragraph [0209], “at the corners in the front surface of the cover 23 [] are regions corresponding to the front of the switches 25 of the remote control main body 22 when the cover 23 is closed”) and covering the case (22) with light permeability (light from display 26 capable of passing through opening 45 in cover 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US Publication No. 2004/0200709) in view of Enomoto (US Publication No. 2009/0303670).
Regarding claim 1, Sugimoto discloses a remote controller comprising: 
an operation unit (switches 32) for operating a device (see Paragraph [0011]); 
a case (Figure 4, comprised of cover 12, battery cover 13, sliding cover 15, and cover 18a/b) forming a storage space (space between 18a/b and covers 12/13/15) configured to store an electrical component (battery 20, circuit board 31, antenna 33, and transponder 40); and 
a cover panel (front case 11, including film 17) provided at a position corresponding to the operation unit (Paragraph [0035] “openings 11f corresponding to the respective tact switches 32”) and covering the case (12/13/15 and 18a/b) with light permeability (light capable of traveling through windows 11f due to transparent front film 17a and 17e (see Paragraph [0041]).
Sugimoto does not disclose wherein the remote controller is a toilet remote controller with an operation unit for operating a toilet device. However, Enomoto teaches a toilet remote (remote control apparatus 21) with operating units (switches 25 and 30) for operating a toilet device (see Figure 11 and Paragraphs [0199] and [0204]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the functionality of Enomoto to the remote-control structure of Sugimoto. Doing so would have allowed for the function displays corresponding to the operating units to be easily exchanged (see Paragraph [0008] in Sugimoto) and more durable (see Paragraph [0035] in Sugimoto). Doing so would have also provided a toilet remote with a water-protective case (see Paragraph [0005] in Sugimoto), so the remote could be used in a high moisture environment, such as the bathroom, without the internal electrical parts being destroyed and even protect the remote if incidentally dropped in water. 
Regarding claim 2, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, and further teaches (in Sugimoto) wherein the case (comprised of 18a/b and 12/13/15) includes a first case member (cover 18a/b) and a second case member (12/13/15) configured to be combined (see Figures 4-6) with the first case member (18a/b) and forming the storage space (space between 18a/b and 12/13/15 containing 20, 31, 33, and 40), wherein the cover panel (11) covers an outer surface (see Figures 4-6) of the first case member (18a/b), and wherein the second case member (12/13/15) includes a cover portion (Figure 6, depression 12c) that covers an end portion (projection 11b) of the cover panel (11).
Regarding claim 3, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, and further teaches (in Sugimoto) wherein the cover panel (11/17) includes a transparent region (film 17 having transparent film resin 17a over openings 11f of 11) and an opaque region (11/17 not covering openings 11f), where the opaque region (11/17 not covering openings 11f) comprises an embossed outer surface (Figure 2, projections 11i). 
Regarding claim 4, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, and further teaches (in Sugimoto) wherein the cover panel (11/17) includes a display unit (function displays 17b, 17c, 17d) provided on an inner surface (Paragraph [0035], “the front film 17 is formed by printing function displays 17b, 17c, 17d (pictures or letters showing functions) on the rear surface of a transparent resin film 17a”) thereof and on which at least one display of characters, figures, symbols, and patterns is formed (see Figure 1 and Paragraph [0035]).
Regarding claim 6, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, and further teaches (in Sugimoto) wherein an end portion (edges of 11) of the cover panel (11) is curved toward an inner surface side of the cover panel (see Figures 2 and 5).
Regarding claim 7, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, and further teaches (in Sugimoto) wherein an outer surface (top surface of 11/17) of the cover panel (11/17) is formed in a smooth surface shape (see Figure 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US Publication No. 2004/0200709) in view of Enomoto (US Publication No. 2009/0303670) and Lee (US Publication No. 2011/0210921).
Regarding claim 5, Sugimoto in view of Enomoto teaches the toilet remote controller of claim 1, but does not teach wherein a reflective layer is formed on an inner surface side of the cover panel. However, Lee teaches a reflective layer (Paragraph [0025], “The underside of membrane 74 can also be provided with a white reflective layer”) formed on an inner surface of a cover panel (cover 70). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the reflective surface of Lee to the inside of the cover of the remote controller of Sugimoto as modified by Enomoto. Doing so would have improved the luminous efficiency of the remote controller by preventing the light emitted beneath the cover from being absorbed, allowing light to undergo further internal reflections and eventually be emitted from proper aperture (see Paragraph [0025] in Lee).
Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Publication No. 2009/0303670) in view of Furuya (JP Publication No. 2010196446).
Regarding claim 8, Enomoto discloses the toilet remote controller of claim 1, but does not disclose a holder that is configured to be fixed to a mounting surface and detachably holds the remote controller main body, wherein the remote controller main body is provided with a recessed portion, and wherein the remote controller main body is held on the holder in a state where the holder is positioned in the recessed portion.
However, Furuya discloses a toilet remote controller (remote controller 20) comprising a holder (hanger 10) that is configured to be fixed to a mounting surface (middle of page 2, “The hanger 10 is fixed to the vertical wall surface of the toilet room by screws”) and detachably holds the remote controller main body (middle of page 2, “remote controller 20 is detachably attached to the hanger 10”), wherein the remote controller main body (body of 20) is provided with a recessed portion (Figure 3, groove 21), and wherein the remote controller main body (body of 20) is held on the holder (10) in a state where the holder (10) is positioned in the recessed portion (middle of page 2, “The remote control 20 is attached to the hanger when the vertically long locking groove 21 on the back surface of the remote control 20 is engaged with the claw 11”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the holder of Furuya to the remote controller of Enomoto. Doing so would have allowed the user to securely store and/or use the remote controller in a convenient location near the toilet. 
Regarding claim 9, Enomoto in view of Furuya teaches the toilet remote controller of claim 8, further comprising (in Furuya) a magnet (20) that fixes the remote controller main body (body of 20) and the holder (10).
Regarding claim 10, Enomoto in view of Furuya teaches the toilet remote controller of claim 8, and further teaches (in Furuya) wherein in a remote controller mounted state (when 20 is mounted to 10) in which the remote controller main body (body of 20) is held on the holder (10) fixed to the mounting surface (“vertical wall surface of the toilet room”), upper and lower surfaces of the recessed portion (edges of 21) and upper and lower surfaces of the holder (edges of 11 of 10) are positioning portions (top edges of 11 engaging with bottom opening/edge of 21 to ensure 20 is properly oriented on the holder 10) that position the remote controller main body (body of 20) in an up-and-down direction (see Figure 2) with respect to the holder (10).
Regarding claim 11, Enomoto in view of Furuya teaches the toilet remote controller of claim 8, and further teaches (in Furuya) wherein in the remote controller mounted state (20 mounted to 10) in which the remote controller main body (body of 20) is held on the holder (10) fixed to the mounting surface (“vertical wall surface of the toilet room”), the remote controller main body (body of 20) covers an entirety of the holder (10) when viewed from a front side of the mounting surface (Figure 1 showing controller 20 mounted on wall and completely covering holder 10 from front side, see also Figure 2). 
Regarding claim 12, Enomoto in view of Furuya teaches the toilet remote controller of claim 8, and further teaches wherein the operation unit (switches 25 in Enomoto) is a first operation unit (switches 25 being first operation units), and wherein the remote controller main body (body of 21 in Enomoto corresponding to body of 20 in Furuya) further comprises a second operation unit (Figure 3, “second operation unit” including switches 70-95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second operation unit of Furuya to the rear mounting surface of the remote controller of Enomoto. Doing so would have increase the functionality of the remote controller by maximizing the amount of operational space on the remote controller and increasing the number of switches, as a result, the number of controllable functions of the remote controller. 
Regarding claim 14, Enomoto in view of Furuya teaches the toilet remote controller of claim 12, and further teaches (in Furuya) wherein the second operation unit (Figure 3, “second operation unit” including switches 70-95) is provided on a surface (rear surface of 20) facing the mounting surface (“vertical wall surface of the toilet room”), and wherein the holder (10) has a dent portion (Figure 2, rear plate of 10 being recessed from edges/ribs of 10) formed in a region opposed to the second operation unit (Figure 3, second operation unit” including switches 70-95) in the remote controller (20) mounted state in which the remote controller main body (body of 20) is held on the holder (10) fixed to the mounting surface (“vertical wall surface of the toilet room”).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Publication No. 2009/0303670) in view of Jones (US Patent No. 5269484).
Regarding claim 15, Enomoto the toilet remote controller of claim 1, but does not disclose where the toilet remote controller comprising a holder that is configured to be fixed to a mounting surface and detachably holds the remote controller main body, wherein the remote controller main body is provided with a recessed portion, and wherein the remote controller main body is held on the holder in a state where the holder is positioned in the recessed portion. 
However, Jones discloses a holder (“RC holder” comprised of L-shaped members 10U and 10L) that is configured to be fixed to a mounting surface (RC holder having loop strips 32 supporting the RC holder on a surface; see also Figure 4C) and holds the remote controller main body (body of RC 30), wherein the holder (“RC holder”) includes a pair of holding portions (L-shaped members 10U and 10L) that restrict movement of the remote controller main body (body of RC 30) with the remote controller main body (body of RC 30) interposed therebetween.
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the holder of Jones to the remote controller of Enomoto. Doing so would have provided for an adjustable remote controller holder that would allow for the user to store the toilet remote and potentially other remotes (see Figure 3B in Jones) in a convenient location (see column 2, lines 60-76 and column 2, lines 1-10 in Jones), preventing the remote from being lost and ensuring the remote is easily accessible.
Regarding claim 16, Enomoto in view of Jones teaches the toilet remote controller of claim 15, and further teaches (in Jones) wherein the pair of holding portions (10U and 10L) restrict movement of the remote controller main body (body of RC) in one direction along the mounting surface (Figure 1B, shorter portion 14 of 10U restricting motion lateral right direction on plane parallel with 12s), and wherein at least one of the pair of holding portions (10L) includes a first restriction portion (shorter portion 14 of 10U) that restricts movement of the remote controller main body (body of RC 30) in the other direction (Figure 1B, short portions 14 of 10L restricting motion in diagonal left direction on plane parallel with 12s) that intersects the one direction (lateral direction intersecting with diagonal direction on plane parallel with 12; Examiner also notes that 10U/L would restrict motion of RC 30 in vertical direction on plane parallel with 12s when 10U/L is adjusted to be engaged with edges of RC; see also Figure 3B) along the mounting surface (RC holder having adjustable loop strips 32 capable of supporting the RC holder on a surface; see also Figure 4C), and a second restriction portion (bend 15 of 10U and 10L) that restricts movement of the remote controller main body (body of RC) in a direction perpendicular to the mounting surface (15 preventing RC 30 from being pulled from RC holder orthogonal to mounting surface when 10U/L adjusted to be snug against edges of RC 30).
Regarding claim 17, Enomoto in view of Jones teaches the toilet remote controller of claim 15, and further teaches (in Jones) wherein the holding portion (10U and 10L) has a shape that covers an end portion (opposite sides of the RC body) of the remote controller main body (body of RC 30), and is opposed to an outer surface (outer surface of RC 30) of the remote controller main body (body of RC 30) and restricts movement of the remote controller main body (body of RC 30 being restricted from motion laterally and orthogonal to mounting surface).
Regarding claim 18, Enomoto in view of Jones teaches the toilet remote controller of claim 15, and further teaches (in Jones) wherein the holder (“RC holder”) includes a pair of members (longer portions 12 of 10U and 10L) that are slidable in the one direction (lateral right direction), wherein one of the pair of members (12 on 10L) is provided with one of the pair of holding portions (10L), wherein the other of the pair of members (12 on 10U) is provided with the other of the pair of holding portions (10U), and wherein the pair of holding portions are movable (Figures 2A-3C and Column 4, lines 10-15, strips 24 adjustable attaching portions 12U/L of 10U/L) in an approaching direction (direction corresponding to narrowing space between 12s) and a separating direction (direction corresponding to widening space between 12s) (see also Figures 1A-1C where 12U/L are optionally slidably adjusted with screws 18).
Regarding claim 19, Enomoto in view of Jones teaches the toilet remote controller of claim 18, further comprising (in Jones) a fixing tool (H&L strips 24) that restricts movement of the pair of members (12U/L) in the separating direction (direction corresponding to widening space between 12s).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Publication No. 2009/0303670) in view of Jones (US Patent No. 5269484) and Furuya (JP Publication No. 2010196446).
Regarding claim 20, Enomoto in view of Jones teaches the toilet remote controller of claim 15, and further teaches wherein the operation unit (switches 25 in Enomoto) is a first operation unit (25s being the first operation units), and wherein in a state where the remote controller main body (body of 21 in Enomoto) is held on the holder (10U/L in Jones) fixed to the mounting surface (RC holder in Jones having loop strips 32 supporting the RC holder on a surface; see also Figure 4C), but does not teach wherein a second operation unit is provided on a surface of the remote controller main body facing the mounting surface.
However, Furuya teaches wherein a second operation unit (Figure 3, “second operation unit” including switches 70-95) is provided on a surface (rear surface of 20) of the remote controller main body (body of 20) facing the mounting surface (“vertical wall surface of the toilet room”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second operation unit of Furuya to the rear mounting surface of the remote controller of Enomoto. Doing so would have increase the functionality of the remote controller by maximizing the amount of operational space on the remote controller and increasing the number of switches, as a result, the number of controllable functions of the remote controller. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 claims the toilet remote controller of claim 12, wherein the second operation unit is provided in the recessed portion.
Enomoto in view of Furuya teaches the toilet remote controller of claim 12, and further teaches (in Furuya) wherein the second operation unit (“second operation unit” including switches 70-95) adjacent to the recessed portion (grooves 21) (see Figure 3). However, Furuya does not disclose where the second operation unit is provided in the recesses as shown in Figure 10A in the instant application. Examiner does not believe a person of ordinary skill in the art would have any motivation to move the second operation unit (switches 70-95 in Furuya) into the recessed portion (grooves 21). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bando (JP Publication No. 2005192047), Okuno (JP Publication No. 2017010899), Matsudah (JP Publication No. 2007155995), Baum (US Publication No. 2013/0265698), Jacobs (US Publication No. 2005/0002170) all disclose remote controllers that anticipate claim 1. Novak (US Patent No. 4856658) discloses an adjustable remote controller holder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841